 UNION STARCH AND REFINING COMPANY567and their apprentices or full-time helpers at the Employer's SouthGate, California, plant, excluding all other employees and supervisorsas defined in the Act. If a majority of there vote for the Petitioner,they will be taken to have indicated their desire to constitutea separateappropriate unit, and the Regional Director conducting the electiondirected herein is instructed to issue a certification of representativesto the Petitioner for this group, which the Board, under such circum-stances, finds to be an appropriate unit for the purposes of collectivebargaining.In the event a majority vote for the Intervenor, theBoard finds the existing plant unit to be appropriate, and the RegionalDirector will issue a certification of results of election to that effect.[Text of Direction of Election omitted from publication in thisvolume.]UNIONSTARCH AND REFININGCOMPANYandINTERNATIONAL CHEM-ICALWORKERSUNION,AFL PETITIONER.CaseNo.14-RC-1784.August 8,1952Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before Benjamin E.Cook, hearing officer. The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds: I1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.The Employer and the Intervenor, American Federation ofGrain Millers, Local 153, AFL, urge their 3-year contract, now in itslast year, as a bar to this proceeding, contending primarily that itis of reasonable duration in the light of an alleged general trendtoward longer collective bargaining contracts.2The Board has reexamined its current contract-bar rule, underwhich no contract of more than 2 years' duration may serve as a barIAs the recordand briefs in this case are sufficient,we hereby deny theEmployer's re-quest for oralargument.2The Employeralso arguesthat factors other than the custom of contractterms in theindustryshould be considered in connectionwith thisissue.It points particularly to thespecial conditions of the Employer's businessand its bargaining with the Intervenor.His-torically, however, the Board has consideredthe custom of contractdurationin a particu-lar industry, rather thanspecial circumstances relating to an individual employer,in deter-mining thereasonablenessof contractsfor terms longer thanthosereasonableper Be.Reed Roller Bit Company,72NLRB927.The Board does not believe that special circum-stances, such as those reliedupon by theEmployer here, warrant a reversal of the Board'snormalcontractbar policy.100 NLRB No. 89. 568DECISIONSOF NATIONALLABOR RELATIONS BOARDto an election after the first 2 yearsunlessit is shown that such longeragreementsare customary in the industry. In our opinion, revisionof this rule is not warranted at this time.No evidence was adduced at the hearing to show that 3-year con-tracts are customary in the Employer's industry.Accordingly, inthe absence of such a showing, andas morethan 2 years have elapsedin the duration of this contract, we find that it is not a bar to thisproceedingsWe find further that a question affecting commerceexistsconcerning the representation of certain employees of theEmployer, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act 44.The parties agree generally that a unit of all production andmaintenance employees at the Employer's Granite City, Illinois,plant is appropriate.However, the Petitioner would exclude, andthe Intervenor include, the clockcarriers.These employees spendalmostall their time patrolling the plantpremisesin the protectionof company property.We find that these clockcarriers are guardswithin the meaning of the Act, and therefore we will exclude themfrom the unit.'We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act : All production and main-tenance employees, includingsample carriersand powerhouse em-ployees, at the Employer's Granite City, Illinois, plant, excludingclock carriers, office and clerical employees,professionaland technicalemployees, routine laboratory analysts, printers,guards,watchmen,and supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.8Ballance Manufacturing Company, Inc., 97NLRB 1019.4In view of this determination, it is unnecessary to decide the other contract-bar issues.SManhattanCoilCorporation, 79NLRB 187.PHOENIX TINWARE COMPANY,INC.andLOCAL 475, UNITEDELECTRICAL,RADIO AND MACHINE WORKERS OF AMERICA,PETITIONER.Case No.9-RC-4577.August 11, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph A. Butler, hearing100 NLRB No. 91.